Citation Nr: 0429931	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-09 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California



THE ISSUE

Basic eligibility for nonservice-connected VA pension 
benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1958 to December 1962.  This matter is before the 
Board of Veterans' Appeals (Board) from a September 2002 
determination by the San Diego VA Regional Office (RO).


FINDING OF FACT

The appellant did not have active wartime service.  


CONCLUSION OF LAW

As the veteran did not have qualifying service, basic 
eligibility requirements for VA pension benefits are not met.  
38 U.S.C.A. §§ 101(9)(11)(12)(29), 1521(a) and (j), 5107 
(West 2002); 38 C.F.R. §§ 3.3, 3.203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Veterans Claims Assistance Act (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  The only issue before the Board is whether the 
appellant had qualifying service for the benefits sought.  
The record includes service department verification of the 
appellant's service.  Because qualifying service and how it 
may be established are outlined in statute and regulation and 
because service department certifications of service are 
binding, the Board's review is limited to interpretation of 
the pertinent law and regulations.  The critical fact (the 
veteran's dates of active service) is not in dispute.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that when the interpretation of a statute is dispositive of 
the issue on appeal, neither the duty to assist nor the duty 
to notify provisions of the VCAA are implicated.  Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).


II.	Factual Basis, Criteria, and Analysis

VA law and regulations provide for the payment of nonservice- 
connected pension benefits to veterans with active wartime 
service who are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct. 38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  
A veteran meets the service requirements for pension if he 
served in active military, naval or air service: (1) for 90 
days or more during a period of war; (2) during a period of 
war and was discharged or released from service "for a 
disability adjudged service-connected without presumptive 
provisions of law, or at time of discharge had such a 
service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for medical disability;" (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. 
§ 3.3(a)(3).

The Court has held that the Secretary has lawfully 
promulgated regulations making service department findings 
"binding on the VA for purposes of establishing service in 
the United States Armed Forces." Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

The veteran's dates of active service are not in dispute, 
i.e., he does not allege any service other than from November 
1958 to December 1962.  In essence, he asserts entitlement to 
VA pension based on an allegation that his service extended 
into the Vietnam era, and that he consequently had qualifying 
wartime service.  Periods of war are defined by statute (in 
38 U.S.C.A. § 101).  Section 101(9) provides that Korean 
Conflict means the period beginning on June 27, 1950 and 
ending on January 31, 1955.  Section 101(29) states that 
Vietnam Era means:  (A) That period beginning on February 28, 
1961, and ending on May 7, 1975, in the case of a veteran who 
served in the Republic of Vietnam (emphasis added) during 
that period.  (B) The period beginning on August 5, 1964, and 
ending on May 7, 1975, in all other cases (emphasis added).  

The veteran alleges that as he had service on, and after, 
February 28, 1961, he had wartime service as defined in 
38 U.S.C.A. § 101(29)(A).  However, there is no indication 
that he served in Vietnam, and he does not allege otherwise.  
Hence, the definition of Vietnam era in 38 U.S.C.A. 
§ 101(29)(B) applies in his case.  Since the Vietnam era (as 
it applies to him) began on August 5, 1964, and since his 
active service was all prior to that date (and subsequent to 
the Korean Conflict as defined), he did not have service 
during a period of war.  Consequently, he does not meet the 
threshold service requirement for the benefit sought.  The 
law is dispositive. Accordingly, this claim must be denied as 
a matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA pension benefits is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



